Citation Nr: 1618374	
Decision Date: 05/06/16    Archive Date: 05/13/16

DOCKET NO.  12-16 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for tinnitus, to include as secondary to the status post left hemithyroidectomy.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

A. Fagan, Counsel






INTRODUCTION

The Veteran, who is the appellant, had active service from August 1989 to October 2009. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah. 

In a December 2014 decision, the Board, in pertinent part, denied service connection for tinnitus.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In December 2015, the Court granted a Joint Motion for Partial Remand, which set aside the December 2014 Board decision to the extent that it denied service connection for tinnitus, and remanded the matter for further adjudication consistent with the Joint Motion.  

Also in December 2014, the Board remanded to the Agency of Original Jurisdiction (AOJ) the issues of service connection for a disability manifested by fatigue, to include claimed chronic fatigue syndrome and obstructive sleep apnea, and entitlement to a TDIU.  Those issues have not yet been returned to the Board.  Thus, they will be the subject of a later Board decision, if necessary.


FINDING OF FACT

Competent and credible evidence supports that the Veteran's tinnitus manifested to a compensable degree within one year of separation from service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants entitlement to service connection for tinnitus, which represents a complete grant of the benefits sought on appeal.  See Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Thus, there is no need to discuss whether VA has complied with its duties to notify and assist found at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. § 3.159. 

As an initial matter, the Board notes it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the issue on appeal.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013).

Certain chronic diseases, which are listed in 38 C.F.R. § 3.309(a), including organic diseases of the nervous system (to include tinnitus), may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309; see also Fountain v. McDonald, 27 Vet. App. 258 (2015) (where there is evidence of acoustic trauma, the presumptive provisions of 38 C.F.R. § 3.309(a)  include tinnitus as an organic disease of the nervous system).

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Id.  However, if chronicity in service is not established or where the diagnosis of chronicity may be legitimately questioned, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  A claimant "can benefit from continuity of symptomatology to establish service connection in the ultimate sense, but only if [the] chronic disease is one listed in § 3.309(a)."  Walker, 708 F.3d at 1337.  Service connection may nonetheless be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran seeks service connection for tinnitus on the basis that it was caused by a service-connected left hemithyroidectomy.  Alternatively, he contends that it manifested within a year of separation from service and therefore, service connection is warranted.  Following a review of the record, the Board agrees with the latter.  

Here, the record shows that the Veteran retired from service in October 2009.  Upon seeking initial post-service VA treatment in August 2010, he reported ringing and buzzing in his right ear over the last year.  In August 2011, he competently reported that, following a January 2010 service-connected left hemithyroidectomy, both of his ears were ringing and popping.  He stated that while the popping resolved after a few days, the ringing persisted.

The Veteran is competent to report that tinnitus began in January 2010 and that it has existed to the present.  See 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Charles v. Principi, 16 Vet. App 370, 374 (2002).  Moreover, given his reports of ringing in the ears documented within a year of separation from service, and soon thereafter, the Board finds that these assertions are also credible.  Given the foregoing, the Board resolves all reasonable doubt in the Veteran's favor by finding service connection for tinnitus is warranted on a direct basis.


ORDER

Service connection for tinnitus is granted.



____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


